NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



STATE OF FLORIDA,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-1211
                                         )
JAMES ALLEN OLLINS,                      )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 1, 2018.

Appeal from the Circuit Court for Polk
County; William Bruce Smith, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellant.

Luke Newman of Luke Newman, P.A.,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.